      EXHIBIT A



Case 3:20-cv-00403 Document 45-1 Filed 07/28/20 Page 1 of 6 PageID #: 265
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 MATTHEW FENWICK on behalf of himself                  )
 and all similarly situated employees,                 )
                                                       )
          Plaintiff,                                   )    Case No.: 3:20−cv−00403
                                                       )
 v.                                                    )    Judge Eli J. Richardson
                                                       )
 M STREET ENTERTAINMENT, LLC;                          )    Magistrate Judge Alistair Newbern
 KAYNE PRIME, LLC; MOTO, LLC; 1120,                    )
 LLC d/b/a SAINT ANEJO; LIME, LLC d/b/a                )
 TAVERN MIDTOWN; VIRAGO, LLC; and                      )
 WK, LLC d/b/a WHISKEY KITCHEN,                        )
                                                       )
          Defendants.                                  )

           NOTICE OF PENDING FAIR LABOR STANDARDS ACT LAWSUIT

TO: All current and former servers and bartenders, as well as all other employees who were
    paid an hourly rate less than $7.25, who worked at Tavern, Saint Añejo, Kayne Prime,
    Moto, Virago, and Whiskey Kitchen at any time since May 13, 2017.
THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
  HAS APPROVED THIS NOTICE. THE COURT HAS NOT DECIDED THE MERITS OF
         THE PLAINTIFF’S CLAIMS OR THE DEFENDANTS’ DEFENSES.
                                     PURPOSE OF NOTICE
       This Notice is to inform you of a lawsuit for unpaid wages you are eligible to join, to
explain how this lawsuit may affect your rights, and to explain how to join.
                               DESCRIPTION OF THE LAWSUIT
        Plaintiff Matthew Fenwick filed this lawsuit seeking unpaid minimum and overtime wages
and liquidated damages under the Fair Labor Standards Act (“FLSA”), on behalf of himself and
other tipped employees who worked at Tavern, Saint Añejo, Kayne Prime, Moto, Virago, and
Whiskey Kitchen at any time since May 13, 2017. This lawsuit alleges these employees are owed
minimum and overtime wages under the FLSA because their employers violated the law by:
(1) retaining a portion of tips earned by tipped employees each shift; (2) shifting business expenses
to tipped employees by requiring them to purchase uniforms and tools of the trade; (3) requiring
tipped employees to share tips with non-tipped employees; (4) requiring, suffering, or permitting
tipped employees to perform compensable work “off the clock” without compensation; and
(5) requiring tipped employees to spend more than 20% of their shifts performing non-tip-
producing work while paid at the lower, tipped hourly rate. Plaintiff alleges Defendants violated
the FLSA by engaging in these practices—any of which, if proven true, constitutes a violation of
the law.




      Case 3:20-cv-00403 Document 45-1 Filed 07/28/20 Page 2 of 6 PageID #: 266
       Defendants dispute these claims and contend that their employees were properly paid under
the law.
                      YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT
       If you have worked at Tavern, Saint Añejo, Kayne Prime, Moto, Virago, and/or Whiskey
Kitchen as a server or bartender, or in any other position earning an hourly rate less than $7.25, at
any time since May 13, 2017, then you are eligible to file a claim in this lawsuit by submitting a
consent form to Plaintiff’s attorneys.
                         HOW TO PARTICIPATE IN THIS LAWSUIT
        To join this lawsuit, you must return the Consent to Join form attached to this
document to Plaintiffs’ counsel by [INSERT 60 DAYS FROM DATE THE NOTICE IS
ISSUED]. You may return the Consent to Join to Plaintiffs’ counsel’s via U.S. mail, electronic
mail, or fax to:

               Mail:                  YEZBAK LAW OFFICES PLLC
                                      P.O. Box 159033
                                      Nashville, TN 37215

               Email:                 [INSERT]

               Fax:                   (615) 250-2020

The Consent Form must be postmarked or received no later than [INSERT 60 DAYS FROM
DATE THE NOTICE IS ISSUED] to participate in this lawsuit.
      If you join the lawsuit, Plaintiff’s counsel will send you a confirmation letter within
14 days. If you do not receive a letter, then contact Plaintiffs’ counsel at [INSERT EMAIL].
Keep the confirmation letter as proof you joined the case.
        If you do not return a Consent to Join form by [insert date], then you will not be part
of this lawsuit.
        It is your decision whether to join the lawsuit. If you do not want to join, you do not need
to do anything.
                        YOUR LEGAL REPRESENTATION IF YOU JOIN
        If you choose to participate in this lawsuit by filing the attached Consent Form, your
interests will be represented by:

            David W. Garrison                                Charles P. Yezbak, III
             Joshua A. Frank                                    N. Chase Teeples
   BARRETT JOHNSTON MARTIN & GARRISON                      YEZBAK LAW OFFICES PLLC
        414 Union Street, Suite 900                    2021 Richard Jones Road, Suite 310A
            Nashville, TN 37219                                Nashville, TN 37215
        Telephone: (615) 244-2202                           Telephone: 615-250-2000




                                     2
   Case 3:20-cv-00403 Document 45-1 Filed 07/28/20 Page 3 of 6 PageID #: 267
For more information about this lawsuit, contact counsel at [INSERT PHONE] or visit [INSERT
WEBSITE].

        Plaintiff’s attorneys are being paid on a contingency fee basis and have agreed to advance
all costs and expenses, consistent with the ethical rules governing Attorneys, to be reimbursed out
of any recovery. If there is no recovery, there will be no attorneys’ fees, and the attorneys will not
be reimbursed for the costs and expenses they advance. If there is a recovery, Plaintiff’s attorneys
will receive a portion of any settlement or money judgment entered in favor of Plaintiff and those
who join this lawsuit or may be paid a separate amount by Defendants, subject to the approval of
the Court.

                   EFFECT OF JOINING OR NOT JOINING THIS LAWSUIT
         You have a right to consult or retain other counsel to advise you on whether to join this
lawsuit and/or to confer with you about this lawsuit on an ongoing basis, but if you choose to join
this lawsuit: (i) you will be bound by any ruling, judgment, or settlement, whether favorable or
unfavorable; and (ii) you designate Plaintiff and his attorneys as your agents to make binding
decisions on your behalf concerning the lawsuit including the method and manner of conducting
this litigation, entering into agreement(s) with Plaintiffs’ counsel concerning attorneys’ fees and
costs, and all other matters related to this lawsuit. Joining this lawsuit does not mean you are
entitled to unpaid wages or damages, only that the Plaintiff’s attorneys in this case will try to obtain
a recovery for you.
        If you choose not to join this lawsuit, you will not be affected by any ruling, judgment, or
settlement entered in this case, favorable or unfavorable and accordingly may file your own
lawsuit. The FLSA has a statute of limitations of two, or potentially three, years. If you choose not
to join in this lawsuit, the pendency of this action will not stop the running of the statute of
limitations for any claim you may seek to bring in your own lawsuit.
                                 NO RETALIATION PERMITTED
       The law prohibits retaliation against persons for asserting their rights under the FLSA.
Therefore, Defendants are prohibited from retaliating against you because you participate in this
lawsuit.




                                     3
   Case 3:20-cv-00403 Document 45-1 Filed 07/28/20 Page 4 of 6 PageID #: 268
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 MATTHEW FENWICK on behalf of himself                    )
 and all similarly situated employees,                   )
                                                         )
          Plaintiff,                                     )    Case No.: 3:20−cv−00403
                                                         )
 v.                                                      )    Judge Eli J. Richardson
                                                         )
 M STREET ENTERTAINMENT, LLC;                            )    Magistrate Judge Alistair Newbern
 KAYNE PRIME, LLC; MOTO, LLC; 1120,                      )
 LLC d/b/a SAINT AÑEJO; LIME, LLC d/b/a                  )
 TAVERN MIDTOWN; VIRAGO, LLC; and                        )
 WK, LLC d/b/a WHISKEY KITCHEN,                          )
                                                         )
          Defendants.                                    )

                        CONSENT TO BECOME PARTY PLAINTIFF

         I hereby consent, under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), to

become a party plaintiff in the above-captioned FLSA lawsuit. I designate the Named Plaintiff

listed in the caption above to act as my representative and to make decisions concerning the

litigation, the method and manner of conducting this litigation, and entering agreement(s) with

Plaintiffs’ counsel concerning attorneys’ fees, costs, and all other matters pertaining to this lawsuit.

I understand that I will be bound by the judgment of the Court as to all issues in this lawsuit,

including the fairness of any settlement.

         I declare the foregoing is true and correct and certify that this is my signature below.


Date:                                                   ____________________________________
                                                        SIGNATURE

                                                        _____________________________________________________
                                                        NAME (Please Print Clearly)



        PLAINTIFF MUST COMPLETE CONTACT
          INFORMATION ON REVERSE SIDE
      Case 3:20-cv-00403 Document 45-1 Filed 07/28/20 Page 5 of 6 PageID #: 269
                YOU WILL BE REPRESENTED BY
              YEZBAK LAW OFFICES PLLC AND
         BARRETT JOHNSTON MARTIN & GARRISON, LLC

               PLAINTIFF CONTACT INFORMATION
Name: ________________________________________________________________________

Address: ______________________________________________________________________

City: _________________________     State: _________     Zip Code: ___________________

Phone: _______________________________ Email: __________________________________

Last Four Digits of Social Security Number: _______________

Emergency Contact: _______________________________________________ (Name/Relation)

Emergency Contact Number: _________________________ (Telephone)

Emergency Contact E-mail Address: ________________________________________

Dates of Employment (Approximate Month/Year): Start: ____________ End: ____________

Position(s) Worked: Server (Yes/No): _________   Bartender (Yes/No): _________

Restaurant Location(s): __________________________________________________________


                PLEASE RETURN A COMPLETED FORM:

                                 VIA U.S. MAIL TO:

                                 YEZBAK LAW
                                 P.O. BOX 159033
                               NASHVILLE, TN 37215

                                          OR

                               Via Email to:
         [Designate E-mail Identifiably Linked to Plaintiff’s Counsel]
                                            2

  Case 3:20-cv-00403 Document 45-1 Filed 07/28/20 Page 6 of 6 PageID #: 270
